Citation Nr: 0829290	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-31 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for status post 
fracture of the left wrist, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for compression 
fracture of T-7, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for compression 
fracture of T-8, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of 
fracture of the metacarpophalangeal joint of the right ring 
finger and rupture of the extensor tendon of the distal 
phalangeal joint of the right middle finger, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
laceration scar of the right middle finger.

6.  Entitlement to an initial compensable rating for retained 
foreign body in the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to August 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely- filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In pertinent part, a June 2004 RO rating decision increased 
to 20 percent the rating for status post fracture of the left 
wrist, and denied increased ratings for compression fracture 
of T-7, compression fracture of T-8, and residual disability 
of the right ring and middle fingers.  The appeal procedures 
for these claims are in order, and the claims are properly 
before the Board at this time.

In May 2008, the veteran testified before the undersigned at 
a Travel Board hearing held in Providence, Rhode Island.  The 
hearing transcript is associated with the claims folder.

At this hearing, it was noted that the veteran's August 2006 
SOC (and subsequent Supplemental SOC's) included an issue of 
entitlement to a temporary total evaluation because of 
treatment for a service-connected condition requiring 
convalescence.  Notably, this claim was not formally 
adjudicated in an original RO rating decision.  The veteran 
and his representative confirmed that this issue was not 
being pursued on appeal.

The Board next notes that an RO rating decision in October 
2007 granted service connection for retained foreign body in 
the left eye, and assigned a noncompensable rating effective 
April 18, 2006.  The veteran filed a timely NOD with this 
decision in November 2007, and was issued an SOC on January 
9, 2008.  The veteran submitted a timely substantive appeal 
on this issue later that month.  This issue, therefore, is 
currently before the Board.

At his May 2008 hearing, the veteran raised the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  

The RO denied this claim in a June 2007 rating decision, and 
no written document is of record which can be reasonably 
construed as a timely filed NOD.  This new claim is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2006, VA received notice that the veteran was 
awarded disability benefits from the Social Security 
Administration (SSA).  Unfortunately, it does not appear that 
these potentially relevant records have been obtained.  When 
VA is put on notice of the existence of SSA records, as here, 
VA must seek to obtain those records before proceeding with 
the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
see also Marciniak v. Brown, 10 Vet. App. at 204.  As such, 
all relevant SSA records need to be obtained and associated 
with the claims file.

Additionally, the Veterans Benefits Administration (VBA) has 
recently issued guidance regarding the notification 
procedures resulting from a decision issued by the United 
States Court of Appeals for Veterans Claims (the Court) in 
Vazquez-Flores v. Peake on January 30, 2008.  See VBA Fast 
Letter 08-16 (June 2, 2008).  In pertinent part, VBA 
determined that, in an increased rating claim, a claimant 
must be provided the relevant Diagnostic Code (DC) rating 
criteria under which the disability at issue is currently 
rated.

In May 2008, the RO issued the veteran a VCAA notice 
substantially complying with the requirements set forth in 
Vazquez-Flores and VBA Fast Letter 08-16.  This letter, 
however, did not notify the veteran of the DC criteria for 
evaluating scar disabilities.  On remand, the RO should issue 
a corrective VCAA notice pertaining to the claim for an 
increased rating for laceration scar of the right middle 
finger.

Accordingly, the case is REMANDED for the following action:



1.  The veteran should be provided corrective 
notice on his claim for laceration scar of the 
right middle finger consistent with the holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
and VBA Fast Letter 08-16.  In particular, he 
should be advised as follows:

a)  to submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of his disability and the effect 
that worsening has on his employment and 
daily life; and
	
b) notice of the schedular criteria for 
rating scar disabilities under DC's 
7801-7805.

2.  Contact the veteran to determine 
whether he has any additional private 
medical records, not currently associated 
with the claims folder, which may be 
pertinent to his claims on appeal.

3.  The RO should obtain the veteran's 
Social Security Administration records, 
including (if possible) all medical 
records which formed the basis of any 
decision rendered.  Efforts to obtain 
these records should also be documented, 
and any evidence received in response to 
this request should be associated with the 
claims folder.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  In so 
doing, the RO should also give specific 
consideration to the provisions of 
38 C.F.R. § 3.321(b).  If any claim on 
appeal remains unfavorable, the RO should 
furnish the veteran and his representative 
an SSOC that considers all evidence of 
record since the October 2007 SSOC, and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

